      Case 2:18-cv-04821-DWL Document 28 Filed 01/21/20 Page 1 of 2



 1   Larry J. Wulkan (Bar No. 021404)
     Brandon R. Nagy (Bar No. 030993)
 2   Javier Torres (Bar No. 0032397)
     STINSON LEONARD STREET LLP
 3   1850 North Central Avenue, Suite 2100
 4   Phoenix, Arizona 85004-4584
     Tel: (602) 279-1600
 5   Fax: (602) 240-6925
 6   Email: larry.wulkan@stinson.com
     brandon.nagy@stinson.com
 7   javier.torres@stinson.com
 8   Molly Brizgys (Bar No. 029216)
 9   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
10   Phoenix, Arizona 85014
     Tel: (602) 650-1854
11
     Email: mbrizgys@acluaz.org
12
     Attorneys for Plaintiffs
13
14                              UNITED STATES DISTRICT COURT
15                                  DISTRICT OF ARIZONA
16   American Civil Liberties Union of       ) Case No.: 2-18-cv-04821-DWL
     Arizona,                                )
17                                           )
                                               NOTICE OF WITHDRAWAL OF
18          Plaintiff,                       ) COUNSEL FOR PLAINTIFF
     v.                                      )
19                                           )
     U.S. Immigration and Customs            )
20   Enforcement; U.S. Department of         )
21   Homeland Security,                      )
                                             )
22          Defendants.                      )
23
24
25
26
27
28
       Case 2:18-cv-04821-DWL Document 28 Filed 01/21/20 Page 2 of 2



 1          Pursuant to Local Rule 83.3 (B), notice is hereby given that Molly Brizgys will no

 2   longer be with the ACLU Foundation of Arizona and is withdrawing as counsel for the

 3   Plaintiff. Plaintiff will continue to be represented by Casey Arellano of the ACLU

 4   Foundation of Arizona and co-counsel of record for the Plaintiff.

 5          Dated this 21st day of January, 2020.

 6                                       ACLU FOUNDATION OF ARIZONA
 7                                           By /s/ Molly Brizgys
                                                 Molly Brizgys
 8                                               Casey Arellano
 9
                                         STINSON LEONARD STREET LLP
10                                            Larry J. Wulkan
                                              Brandon R. Nagy
11                                            Javier Torres
12
                                         Attorneys for Plaintiff
13
14
15
16                                   CERTIFICATE OF SERVICE

17          I hereby certify that on January 21, 2020 I electronically transmitted the attached
18   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
19   will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
20   by mail as indicated on the Notice of Electronic Filing.
21
                                  /s/ Molly Brizgys
22
                                      Molly Brizgys
23
24
25
26
27
28

                                                    2
